Title: To George Washington from Samuel Hanson, 2 October 1788
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir
Alexandria 2d October 1788

Agreeably to your desire I have examined into the State of the Boys Cloathes, and find they want as follows viz. George—1 pr common Shoes, 1 pr do for Dancing—2 pr common winter Stocks. & 1 pr of every-day Breeches. Lawrence—1 pr common

Shoes—2 pr coarse Stocks.—1 pr ditto Breeches—1 everyday Coat.
They desire me to request you will let them have Leather Breeches, which are to be had in this town, and would be much the cheapest in the end.
They have, both, wore their new Breeches almost constantly since they got them. I spoke to Lawrence abt it. He said his others wanted mending. I then informed him of your request that he would write to you to direct a Servant to call for them that they might be mended at Mount-Vernon. This, however, he has never done, tho I have urged him at four different times. From this information you will, I trust, conclude that no great rigour or fondness for chastisement, whatever he or his Brother may represent to the contrary, can be justly imputed to be Sir Your most respectful & much obliged humble Ser.

S. Hanson of Sam.

